PER CURIAM:
Kenneth Marion Hampton appeals the district court’s orders denying relief on his motion to modify his sentence and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Hampton, No. CR-00-616 (D.S.C. filed Apr. 22, 2004 & entered Apr. 24, 2004; May 14, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED